Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 8-11 in the reply filed on June 21, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Acquisition unit in claims 1-6 and 8-11
Notification unit in claims 1-6 and 8-11


Acquisition unit is interpreted as element 75 which according to [0051] of the original specification includes a light source 76 and a camera 77.
Notification unit is interpreted as element 78 which may be an alarm light or a monitor according to [0082] of the original specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/908967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the present invention is fully encompassed by the claims of the reference application.
Regarding claim 1: The co-pending application claims a substrate processing apparatus with a drying chamber (drying processor) where a supercritical fluid is supplied to perform the drying processing, drain line (insinuated as the measurements are made after the processor), an acquisition unit (measure thickness see claim 1 and claim 2 see load cell), a detector (calculate residual liquid see claim 1).
Regarding claims 3 and 8: See claim 1 which recites a controller which controls the end of the drying processing or replacement completion of the liquid.

Claim 2, 4, 5, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/908967 in view of Hillman et al (US 2007/0012337). 
The claims of the reference application were discussed above.
The reference application fails to recite.
Regarding claim 2:	The substrate processing apparatus of Claim 1, further comprising: a notification unit configured to make a notification when the liquid is found not to be replaced with the supercritical fluid even after a lapse of a preset time after the drying processing is begun as a result of the detection upon the presence or absence of the liquid within the drying processor by the detector.  



The reference application fails to recite.

Regarding claim 4:	The substrate processing apparatus of Claim 1wherein the acquisition unit acquires image data by imaging the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the image data.  

Hillman et al teaches a metrology module 130 where various types of metrology are recited see [0022] – [0035] where image data is discussed and its comparison with a fit threshold/reference data. The motivation to modify the reference application with the acquisition unit of Hillman et al is that it provides qualitative analysis of the process and/or the process result. This, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to  modify the reference application with the acquisition unit as suggested by Hillman et al.

Regarding claim 5:	The substrate processing apparatus of Claim 1 the acquisition unit measures an absorbance upon the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the absorbance.   Regarding claim 9: The substrate processing apparatus of Claim 8, wherein the acquisition unit acquires image data by imaging the fluid drained from the drying processor, and 

Regarding claim 10:	 The substrate processing apparatus of Claim 9, wherein the acquisition unit measures an absorbance upon the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the absorbance.  

See the rejection of claim 4 above. Note that absorbance data is amongst the suggested data of Hillman et al in [0028] and [0034]. The motivation to modify the reference application with the acquisition unit of Hillman et al using specifically absorbance data is that it is amongst the known types of image data that can be used to assess the quality of the process and process result. This, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the reference application with the acquisition unit as suggested by Hillman et al.


Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/908967 in view of Battelle Memorial Institute JP 2008-500743 using the Machine Generated English Translation provided by applicant.
The claims of the reference application were discussed above.
The reference application fails to recite.
Regarding claim 6: The substrate processing apparatus of Claim 1 further comprising: a transmitting window configured to transmit light when the optical information is acquired by the acquisition unit, the transmitting window being provided on the drain line, and a cleaning liquid supply configured to supply a cleaning liquid configured to clean the transmitting window into the drain line.  


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 15/908967  in view of Hillman et al (US 2007/0012337) as applied to claims 2, 4, 5, 9, and 10 above, and in further view of Battelle Memorial Institute JP 2008-500743 using the Machine Generated English Translation provided by applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the reference application as modified by Hillman et al were discussed above.
The modification fails to recite. It is noted that Hillman et al discusses various metrology tools but fails to specifically recite a transmission window.
Regarding claim 11:	The substrate processing apparatus of Claim 10, further comprising: a transmitting window configured to transmit light when the optical information is acquired by the acquisition unit, the transmitting window being provided on the drain line, and a cleaning liquid supply configured to supply a cleaning liquid configured to clean the transmitting window into the drain line.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (US 2007/0012337).
Regarding claim 1:	 A substrate processing apparatus, comprising: a drying processor (supercritical fluid/SCF chamber  110 see [0019] discussion of thermal treatment aka drying  and elaboration of SCF in [0032]) configured to perform, by bringing a supercritical fluid into contact with a substrate having a surface wet by a liquid to replace the liquid with the supercritical fluid, a drying processing on the substrate; a drain line through which the fluid is drained from the drying processor, the drain line (insinuated in [0039]) being provided in the drying processor; an acquisition unit (metrology module 130 see [0022])  configured to acquire optical information upon the fluid drained from the drying processor, the acquisition unit being provided on the drain line; and a detector (see [0023] and [0029]) configured to detect presence or absence of the liquid within the drying processor based on the optical information acquired by 

Regarding claim 2:	The substrate processing apparatus of Claim 1, further comprising: a notification unit configured to make a notification when the liquid is found not to be replaced with the supercritical fluid even after a lapse of a preset time after the drying processing is begun as a result of the detection upon the presence or absence of the liquid within the drying processor by the detector.  See the discussion by Hillman et al in [0037] -[0041] of alarms or signals.

Regarding claim 3:	 The substrate processing apparatus of Claim 1, wherein the detector detects replacement completion of the liquid with the supercritical fluid based on the optical information, and the drying processor ends the drying processing when the replacement Page 5 of 9Preliminary Amendment dated: September 18, 2019 completion is detected by the detector.   See the discussion of process control to include endpoint in Hillman et al see [0038] and [0039]. 

Regarding claim 4:	The substrate processing apparatus of Claim 1, wherein the acquisition unit acquires image data by imaging the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the image data.  See [0034] of Hillman et al which suggests various types of metrology tools all of which use image data. 

Regarding claim 5:	The substrate processing apparatus of Claim 1wherein the acquisition unit measures an absorbance upon the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the absorbance. Note that absorbance data is amongst the suggested data of Hillman et al in [0028] and [0034].

Regarding claim 8:	 The substrate processing apparatus of Claim 2, wherein the detector detects replacement completion of the liquid with the supercritical fluid based on the optical information, and the drying processor ends the drying processing when the replacement 

Regarding claim 9: The substrate processing apparatus of Claim 8, wherein the acquisition unit acquires image data by imaging the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the image data.    See [0034] of Hillman et al which suggests various types of metrology tools all of which use image data. 

Regarding claim 10:	 The substrate processing apparatus of Claim 9, wherein the acquisition unit measures an absorbance upon the fluid drained from the drying processor, and the detector detects the presence or absence of the liquid within the drying processor based on the absorbance.   Note that absorbance data is amongst the suggested data of Hillman et al in [0028] and [0034].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al (US 2007/0012337) in view of Battelle Memorial Institute JP 2008-500743 using the Machine Generated English Translation provided by applicant.
 The teachings of Hillman et al were discussed above.


Regarding claim 11:	The substrate processing apparatus of Claim 10, further comprising: a transmitting window configured to transmit light when the optical information is acquired by the acquisition unit, the transmitting window being provided on the drain line, and a cleaning liquid supply configured to supply a cleaning liquid configured to clean the transmitting window into the drain line.

The prior art of Battelle Memorial Institute teaches a method for the reactive fluid systems and their use for removing materials. See [0026] where an observation window 110 is recited and the use of various metrology techniques are discussed in [0042] and [0054] where light is discussed as being shown through the window to ascertain the quality of the specimen in the sample. This, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Hillman et al with the metrology tool of Bettelle Memorial Institute which teaches the use of a transmission window to shine line light through it in order to ascertain the quality of the specimen in the sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al (US 2012/0152898) teaches a substrate processing apparatus where a supercritical fluid is supplied into a process chamber. An endpoint of the supercritical fluid process may be determined based on a detected concentration see abstract.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716